Citation Nr: 0723074	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-00 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel





INTRODUCTION

The veteran served on active duty from April 1969 to December 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefit sought on appeal.  
The veteran appealed the denial of service connection for 
hearing loss and tinnitus as well, but the claims were 
granted in a June 2005 rating decision and are no longer on 
appeal.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was not diagnosed as having a psychiatric 
disorder during service or within one year of discharge from 
service.

3.  The veteran does not have a corroborated in-service 
stressor upon which a diagnosis of post-traumatic stress 
disorder may be based.



CONCLUSION OF LAW

A psyhiatric disorder, to include post-traumatic stress 
disorder, was not incurred in or aggravated by active 
service, and a psychosis is not presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in July 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim of entitlement to service connection for 
post-traumatic stress disorder, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also generally advised the veteran to 
submit any additional information in support of his claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in an April 
2006 Supplemental Statement of the Case.  As such, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  Thus, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  


The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board.  The veteran was 
scheduled for a personal hearing in April 2005, but cancelled 
the hearing.  He has not requested that another hearing be 
scheduled.  A medical examination is not required in this 
matter as the veteran is currently diagnosed as having a 
post-traumatic stress disorder due to military sexual trauma.  
The claim hinges upon corroboration of an alleged in-service 
stressor and a medical examination would not provide that 
corroboration.  

The veteran has provided a number of statements with respect 
to an alleged in-service stressor and, in December 2004, 
provided a statement purported to be from an officer who was 
on duty the night of an alleged in-service sexual trauma.  
The veteran has not, however, provided any information to 
show that the person who signed the statement actually served 
with the veteran notwithstanding being advised in a January 
2005 Supplemental Statement of the Case that the evidence was 
not deemed credible.  Consequently, it appears that all known 
and available records relevant to the issue here on appeal 
have been obtained and are associated with the veteran's 
claims file; the veteran does not appear to contend 
otherwise.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.  Accordingly, the Board turns to the merits of 
the claim.

The veteran avers that he was sexually assaulted during 
service and developed post-traumatic stress disorder as a 
result.  He did not seek treatment during service, but 
currently participates in psychiatric treatment for 
depression and a post-traumatic stress disorder.  The veteran 
does not base his claim upon an allegation of combat service.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection for post-traumatic stress disorder 
requires medical evidence including a diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms 
and an in-service stressor; and, credible supporting 
evidence that the claimed in-service stressor occurred.  The 
diagnosis of a mental disorder must conform to the DSM-IV 
and be supported by the findings of a medical examiner.  See 
38 C.F.R. § 4.125(a).

If a post-traumatic stress disorder claim is based on an in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that 
may be found in these sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to:  a request for a transfer 
to another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  See 
38 C.F.R. § 3.304(f)(3).

Psychoses are deemed to be chronic diseases under 38 C.F.R. 
§ 3.309(a) and, as such, service connection may be granted 
under 38 C.F.R. § 3.307(a)(3) if the evidence shows that the 
disease manifest to a degree of ten percent or more within 
one year from the date of separation from service.  See 
38 C.F.R. § 3.307.  Separation from service is defined as the 
veteran's discharge date.  See 38 C.F.R. § 3.307(a)(2).  
Therefore, because the veteran was discharged from service in 
December 1971, the evidence must show that a chronic disease 
manifest to a degree of ten percent by December 1972 in order 
for service connection to be granted based upon a presumptive 
period.  There is no statutory or regulatory provision to 
allow for an extension of a presumptive period.

Consistent with the veteran's contentions, his service 
medical records and service personnel records are silent with 
respect to a sexual assault being reported and/or the veteran 
being treated for a psychiatric disorder.  There is no 
evidence of treatment for a psychiatric disorder within one 
year of discharge from service or for many years thereafter.  
It appears that he began treatment for low back pain and 
arthritis in his knees in the late 1990's and was found to 
have some depression in December 2003.  In June 2004, the 
veteran underwent psychological evaluation and related that 
he had been sexually assaulted during service, but did not 
report the incident.  A history of sexual abuse as a child 
was noted.  Based on the statements made to the psychologist, 
the veteran was found to have a post-traumatic stress 
disorder due to military sexual trauma.

In his May 2004 claim, the veteran stated that he was 
sexually assaulted during service, did not report the 
incident to anyone, not even to military police.  In August 
2004, the veteran provided a timeline of events and reported 
that he was sexually assaulted in August 1969.  Along with 
this timeline, he submitted statements from his sister and 
childhood friends reflecting their recollection of the 
veteran being different years after service than he was in 
his younger years.  In his VA Form 9 submitted in December 
2004, the veteran again advised VA that he had not reported 
the alleged in-service sexual assault.

Also in December 2004, the veteran provided another timeline 
of events as well as a statement from a gentleman purported 
to be the officer on duty the night of the alleged assault; 
the documents appear to be printed from the same printer as 
there are markings on each document which are identical.  The 
corroborating statement reflects that the veteran found the 
gentleman through an Internet search and requested 
assistance, that the gentleman recalled the veteran and that 
he had reported an assault to him as the officer on duty in 
February 1970, and that he advised the veteran not to make a 
formal complaint.  The gentleman reported that the veteran 
was obviously beaten and having a hard time coping.  
Unfortunately, the gentleman did not provide any information 
regarding his service in order for VA to determine if he 
served with the veteran.  As noted above, the veteran was 
advised that such evidence was needed and none has been 
forthcoming.

Following a complete review of the evidence, the Board finds 
that the veteran was not diagnosed as having a psychiatric 
disorder during service or within one year of discharge from 
service.  He is, however, currently diagnosed as having a 
post-traumatic stress disorder due to military sexual 
assault.  The Board finds that the diagnosis is based solely 
on a history as provided by the veteran as there was no 
credible evidence to corroborate the in-service stressor at 
the time the diagnosis was rendered in June 2004 and there is 
no evidence to suggest that the psychologist who performed 
the examination reviewed service records or post-service 
treatment records.

The Board notes that it is not bound by a medical opinion 
based solely upon an unsubstantiated history as related by 
the veteran.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Thus, the diagnosis of post-traumatic stress 
disorder based on military sexual trauma is not accepted on 
its face because the underlying premise of having experienced 
a military sexual trauma is not corroborated.  

As pointed out above, the claim turns on whether the alleged 
in-service assault is corroborated.  Interestingly, the 
veteran has repeatedly advised VA that he did not report the 
incident, yet, shortly after the claim was denied on the 
basis of there being no corroboration of the event, he 
submitted a statement purporting to be from a person to whom 
he reported the incident during service. 

When considering the totality of the evidence, the December 
2004 statement from a gentleman purported to be an officer 
during the veteran's period of service is not accepted as 
credible evidence.  Based on the current record, there is no 
way of knowing who actually signed the document and it is 
obvious that it was produced by the veteran as it is from the 
same printer as his other documents.  The veteran was advised 
in 2005 that the document could not be accepted and it does 
not appear that he made any effort to support the 
authenticity of the document.  As such, the evidence cannot 
be weighed in favor of the veteran's claim.  

The Board finds that the alleged in-service stressor is not 
corroborated as there is no evidence from any source which 
shows a change in the veteran during service.  The statements 
from family and friends show that after many years without 
seeing the veteran, he seemed different.  This evidence does 
not outweigh the fact that the veteran did not seek treatment 
for decades and submitted contradictory and suspect evidence 
in this case.  Consequently, the Board finds that the veteran 
does not have a corroborated in-service stressor upon which a 
diagnosis of post-traumatic stress disorder may be based.  
Therefore, service connection is denied on a direct and on a 
presumptive basis.


ORDER

Service connection for a psychiatric disorder, to include 
post-traumatic stress disorder, is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


